Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 07/21/2021 is acknowledged.
Claims 16-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4, 7, 8, 11, and 14 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
The term "substantially 90°" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraphs 0004, 0044, and 0045 (as published) repeat the same claim language without providing context as to what is meant by “substantially.” For instance, how far from 90° could one potentially go without infringing upon the protection being sought?  
substantially parallel" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraphs 0005 and 0043 (as published) repeat the same claim language without providing context as to what is meant by “substantially.” For instance, how far from “parallel” could one potentially go without infringing upon the protection being sought? What amount of deviation from parallel would be included in “substantially parallel?”
Regarding claim 7, the recitation of “the third channel segment is substantially parallel to a third section of the perimeter of the panel, and a fourth channel segment is substantially parallel to a third section of the perimeter of the panel” renders the claim indefinite as it is unclear if the fourth channel segment is intended to be substantially parallel to the same “third section” as the third channel segment.  As best understood, it appears that the underlined limitation should be “a fourth section of the perimeter of the panel.”
Regarding claim 8, the recitation of “the plurality of channel segments arranged on an underside of the panel” renders the claim indefinite as it is unclear if “an underside” is intended to refer to the same “underside” recited in claim 1 or to another “underside.”  
The term "about 90°" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraphs 0008 
Regarding claim 14, the recitation of “the vertical members” renders the claim indefinite as “the vertical members” lacks proper antecedent basis and it is unclear what vertical members are being referenced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt.
Regarding claim 1, Schmidt teaches an anti-icing cassette (para. 0001; electrical heatable surface heating system) (paragraph 0006 refers to the surface heating element having a cassette-like inside) (Figures 1-3), the cassette comprising: 
a panel (square shaped, ceramic body 1-para. 0006); 

    PNG
    media_image1.png
    340
    636
    media_image1.png
    Greyscale

a plurality of channel segments (grooves 6; para. 0006 and 0010) arranged on an underside of the panel (1); and 

    PNG
    media_image2.png
    578
    729
    media_image2.png
    Greyscale

a heating cable (9) routed through the plurality of channel segments (6) (para. 0010) and arranged in a concentric manner (para. 0015, spiral shape allow for even heat distribution) (see also para. 0008 disclosing using other groove shapes), including an outer loop adjacent an outer perimeter of the panel and at least one concentric inner loop inside the outer loop (as shown above in Figure 2).  
Regarding claim 2, Schmidt, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heating cable (9) terminates (terminal 3; para. 0010) inside the outer loop (terminal 3 resides, at least partially, inside the outer loop.  See annotated Figure 2).  


    PNG
    media_image3.png
    578
    729
    media_image3.png
    Greyscale

Regarding claim 3, Schmidt, as applied to claim 1, teaches each claimed limitation and further teaches wherein the plurality of channel segments (6) includes a first channel segment, a second channel segment, a third channel segment, and a fourth channel segment arranged relative to each other to form the outer loop (as shown above in annotated Figure 2.  Generally, the first, second, third, and fourth channel segments are taken as each segment of the outer loop that, when combined, form the outer loop).  

    PNG
    media_image4.png
    578
    729
    media_image4.png
    Greyscale

Regarding claim 4, Schmidt, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heating cable (9) is bent at a substantially 90-degree angle to be routed from a first channel segment of the plurality of channel segments to an adjacent second channel segment of the plurality of channel segments (as shown above).  

    PNG
    media_image5.png
    578
    729
    media_image5.png
    Greyscale

Regarding claim 7, Schmidt, as applied to claim 3, teaches each claimed limitation and further teaches wherein the first channel segment is substantially parallel to a first section of a perimeter of the panel, the second channel segment is substantially2Serial No.: 16/386,130Response to Restriction Requirement dated May 24, 2021 Amendment dated July 21, 2021Attorney Docket No. 148568.02862parallel to a second section of the perimeter of the panel, the third channel segment is substantially parallel to a third section of the perimeter of the panel, and a fourth channel segment is substantially parallel to a third section of the perimeter of the panel (As shown in annotated Figure 2 above, where the annotated dotted lines indicate respective sections of the perimeter of the panel).  
Regarding claim 8, Schmidt, as applied to claim 1, teaches each claimed limitation and further teaches wherein one or more supports (groove 2; para. 0009) (supports installation cable 4 and temperature sensor 5) extending further from the panel (1) than the plurality of channel segments arranged on an underside of the panel (As shown in the Figures.  Groove 2 is an outer groove that extends on and around the outside of the panel, which occurs further from the panel than the channel segments 6).  
Regarding claim 10, Schmidt teaches an anti-icing cassette (para. 0001; electrical heatable surface heating system) (paragraph 0006 refers to the surface heating element having a cassette-like inside) (Figures 1-3), the cassette comprising:
a panel (square shaped, ceramic body 1-para. 0006); 

    PNG
    media_image1.png
    340
    636
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    578
    729
    media_image6.png
    Greyscale

a plurality of channel segments (grooves 6; para. 0006 and 0010) arranged on an underside of the panel (1), the plurality of channel segments including a first channel segment parallel to a first section of a perimeter of the panel and a second channel segment parallel to a second section of the perimeter (as shown in annotated Figure 2 above, where the dotted lines indicate respective first and second sections of the perimeter of panel 1); and 

    PNG
    media_image7.png
    578
    729
    media_image7.png
    Greyscale

a first heating cable (9) routed through the plurality of channel segments (6) (para. 0010) and arranged in a concentric manner (para. 0015, spiral shape allow for even heat distribution) (see also para. 0008 disclosing using other groove shapes), he first heating cable defining a bend portion between the first and second channel segment (as shown above).  


    PNG
    media_image8.png
    578
    729
    media_image8.png
    Greyscale

Regarding claim 11, Schmidt, as applied to claim 10, teaches each claimed limitation and further teaches wherein the first channel segment is arranged about 90 degrees relative to the second channel segment (as shown in annotated Figure 2, above).  

    PNG
    media_image9.png
    386
    659
    media_image9.png
    Greyscale

Regarding claim 12, Schmidt, as applied to claim 10, teaches each claimed limitation and further teaches wherein herein the panel (1) includes a panel and a pair of side members (2) extending downwardly from the panel (as shown above, side members 2 extend downward in the width direction of 2), the side members disposed on adjacent sides of the panel and separated from one another (as shown above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Schmitt (U.S. Publication 2001/0026681).
Regarding claims 5-6, Schmidt, as applied to claim 1, teaches each claimed limitation except for wherein the plurality of channel segments include extruded metal 
Schmitt teaches that it is known in the art of electrically heated panels (para. 0003; “…heated panels such as heated planks and boards. More specifically, the present invention relates to improve heated planks or boards for forming walkways, decks, platforms, seats, benches and the like for use in ice and snow conditions.”) (Figures 3-4; panel 11, electric heating cable 26-para. 0022, contained within grooves on an underside of panel 11-para. 0020) 

    PNG
    media_image10.png
    298
    709
    media_image10.png
    Greyscale

for the plurality of channel segments to include extruded metal slots (para. 0021; channel extrusions 25 formed of highly heat conductive material such as aluminum or aluminum alloys) (slots 32) defined by a base structure (bottom wall 31) and a pair of projections (elongate side walls 29 and 30 and corresponding wall 36) extending from the base structure (para. 0021; 29 and 30 extend upwardly from bottom wall 31) and wherein the plurality of channel segments each include at least one flange positioned para. 0021; horizontal arm or fin 35, which provides heat transfer contact with the inner surface of each channel or groove).
	The advantage of combining the teachings of Schmitt is that in doing so would provide slots formed from a heat conductive material, which when the heating cable is received in the slots, heat is effectively conducted from the heating cable to the panel for heating (para. 0021).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Schmitt, by adding to the plurality of channel segments of Schmidt, with the teachings of Schmitt, to provide slots formed from a heat conductive material, which when the heating cable is received in the slots, heat is effectively conducted from the heating cable to the panel for heating (para. 0021).
Claims 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Ingram (U.S. Patent 5497826).
Regarding claim 9, Schmidt, as applied to claim 1, teaches each claimed limitation and further teaches the heating system interconnecting to form larger systems (para. 0001).  However, Schmidt is silent on a transition member operably coupled with the panel, the transition member having a chamfered outer surface and a vertical inner surface.  

    PNG
    media_image11.png
    308
    679
    media_image11.png
    Greyscale

Ingram teaches that it is known in the art of electrically heated panels (Abstract; figures 3 or 4; panel 10 comprising panels 15 and 16 including channels 17 for receiving electric cable 12; 7:21-31) to include a transition member (13 and 14) operably coupled with the panel, the transition member having a chamfered outer surface (indicated by solid arrows) and a vertical inner surface (indicated by dotted arrows).  
The advantage combining the teachings of Ingram is that in doing so would provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Ingram, by adding to the outer Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels. 
Regarding claims 13-14, Schmidt, as applied to claim 12, teaches each claimed limitation and further teaches the heating system interconnecting to form larger systems (para. 0001).  However, Schmidt is silent on Attorney Docket No. 148568.02862a pair of transition members operably coupled with two adjacent sides of the panel, the transition members including a chamfered outer surface (claim 13) and wherein the first heating cable is biased towards the vertical members and away from the transition members (claim 14).  

    PNG
    media_image12.png
    300
    694
    media_image12.png
    Greyscale

Ingram teaches that it is known in the art of electrically heated panels (Abstract; figures 3 or 4; panel 10 comprising panels 15 and 16 including channels 17 for receiving electric cable 12; 7:21-31) to include a pair of transition members (13 and 14) operably coupled with two adjacent sides (left and right sides, respectively) of the panel, the transition members (13/14) including a chamfered outer surface (indicated by the solid arrows, above) and wherein the first heating cable (12; 7:32-40) is biased (via channel 17) towards the vertical members and away from the transition members (13/14) (Here, no further structure or structural cooperative relationship is required by the claim language.  Accordingly, cable 12 housed within channel 17 is also structurally capable of being biased as claimed.  See MPEP 2114).  
The advantage combining the teachings of Ingram is that in doing so would provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Ingram, by adding to the outer edges of the panel of Schmidt, with the teachings of Ingram, in order to provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Nark et al. (U.S. Publication 2011/0209434), hereinafter Nark.
Regarding claim 15, Schmidt, as applied to claim 10, teaches each claimed limitation except including the heating cable being disposed in a slot within at least one of the plurality of channel segments.  Schmidt is silent on using a second heating cable, wherein the first and second cables are disposed in respective first and second slots
	Nark teaches that it is known in the art of heating panels using a heating cable (para. 0002) (Figure 2) to use a second heating cable (second heating cable 54; para. 0043), wherein the first (first heating cable 30’-para. 0042) and second (54) cables are disposed in respective first (first channel structure 28’-para. 0042) and second (second channel 46-para. 0043) slots.
	The advantage of combining the teachings of Nark is that in doing so would provide an arrangement using a first and second heating cable which would increase the area being heated, thereby increasing snow and ice removal (para. 0043).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Nark, by adding to at least one of the plurality of channel segments of Schmidt, with the teachings of Nark, in order to para. 0043). Furthermore, utilizing a second heating cable as claimed merely involves the duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761